         Case 1:19-cv-07732-PAE-SDA Document 28 Filed 07/08/20 Page 1 of 1




                                                                                               7/8/2020




Request GRANTED IN PART. Good cause has been shown for extension of the deadline to take the deposition
of Plaintiff and the Court hereby grants an extension until 7/31/2020 to take the Plaintiff's deposition. The
Court DENIES WITHOUT PREJUDICE the request insofar as it seeks to extend the deadline for any
additional depositions. If an extension to take other depositions is sought, the parties shall provide the names
of any other deponents and good cause why their depositions could not be taken within the prescribed,
already-extended deadline. SO ORDERED.
Dated: 7/8/2020
